                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ROBERT LEE STINSON,

                    Plaintiff,

      v.                                          Case No. 09-cv-1033-pp

CITY OF MILWAUKEE, et al.,

                    Defendants.


                 WRIT OF HABEAS CORPUS AD TESTIFICANDUM


TO:   Warden Paul Kemper
      Racine Correctional Institution
      2019 Wisconsin St.
      Sturtevant, WI 53177-1829


      The court ORDERS that you have the body of

                    Moses Price, Jr., Inmate Number 157605,

now detained at Racine Correctional Institution in Sturtevant, Wisconsin, and

in your custody, transported under safe and secure conduct to Courtroom 222,

U.S. Courthouse and Federal Building, 517 E. Wisconsin Avenue, Milwaukee,

Wisconsin on June 19, 2019 at 8:30 AM for a testimony at a trial in the above-

captioned case.

      The court ORDERS that you, at the completion of Mr. Price’s testimony,

return the prisoner to Wisconsin Secure Program Facility under safe and

secure conduct.



                                        1

           Case 2:09-cv-01033-PP Filed 06/06/19 Page 1 of 2 Document 318
      Approved by the Honorable Pamela Pepper, U.S. District Judge for the

Eastern District of Wisconsin, on this 6th day of June, 2019.



                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge



                                    STEPHEN C. DRIES
                                    Clerk of Court

                              By:   s/ Cary Biskupic
                                    Deputy Clerk




                                       2

        Case 2:09-cv-01033-PP Filed 06/06/19 Page 2 of 2 Document 318
